Citation Nr: 0512423	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO denied entitlement to 
service connecting for a heart disorder. 

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript has 
been associated with the claims file. 


REMAND

The veteran contends that she currently has a heart disorder 
which had its onset during military service.  In this regard, 
she maintains that she was initially diagnosed with a heart 
murmur at service entrance and that she has continued to 
experienced shortness of breath and chest pain since that 
time. 

In support of the veteran's contentions, service medical 
records reflect that upon examination into service in July 
1979, her heart was found to have been "abnormal;" a Grade 
II/IV systolic murmur at the "LVSB" was recorded.  In the 
summary and defects section of the report, the examining 
physician noted that the veteran had a non-disabling 
functional heart murmur.  On a July 1979 Report of Medical 
History, she denied having any heart trouble.  In mid-August 
1979, the veteran went to the medical clinic and complained 
of having chest pain after physical activity for one day.  
She indicated that she had had chest pains and that she had 
been told that she had a heart murmur.  The veteran related 
that the pain never woke her at night.  She also complained 
of dizziness and headaches.  Upon evaluation, the veteran's 
lungs were clear.  There was slight tenderness to palpation 
at the sternum.  An impression was deferred.  

In February 1982, the veteran went to the dispensary and 
requested a profile because of chest pains and 
hyperventilation.  She reported having chest pains when she 
ran, but also when she sat; she was able to climb five 
flights of stairs.  She reported having shortness of breath 
while running.  There was no evidence of a murmur with 
auscultation.  A profile to excuse her from certain duty was 
denied.  On a July 1982 Report of Medical History, the 
veteran related that she had had pain or pressure in her 
chest.  In the notes section of the report, the examining 
physician indicated that the veteran had had pains in her 
chest that were aggravated by physical activity; the cause 
was undetermined.  When examined for service discharge in May 
1983, the veteran's heart was found to have been "normal."  
On a May 1983 Report of Medical History, she denied having 
any pain or pressure in her chest, palpitations or pounding 
heart.   

Post-service private and VA treatment and examination 
reports, dated from 1996 to 2001, are of record and are 
unclear as to whether the veteran has a confirmed diagnosis 
of a current heart disorder.  In this regard, a January 2003 
private echocardiogram and stress test showed mild mitral 
valve prolapse and a low probability of coronary artery 
disease.  In light of the medical evidence that is not 
entirely clear as to whether the veteran currently has a 
heart disorder, and because of the clinical findings of a 
heart murmur and chest pains in service, the Board finds that 
a VA examination should be scheduled to determine whether any 
current heart disorder had its onset during service.  VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining a VA examination which takes into account the 
records of prior medical treatment or evaluation.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed.  

Finally, the veteran has indicated that from 1983 to 1989, 
she had served with a military reserve component in B Troop 
359 Calvary Division.  As medical records from the veteran's 
period of Reserve duty might contain information relevant to 
her claim for service connection for a heart disorder, the RO 
should attempt to identify all of the veteran's reserve units 
from 1983 to 1989, and secure any medical records from those 
units.  

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
veteran's reported Reserve duty from 1983 
to 1989 and obtain copies of any medical 
records from those units.

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
any heart symptom since service discharge 
in August 1983. 

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.  

3.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
cardiovascular examination to determine 
the nature of any current disorder.  All 
necessary testing should be conducted 
with a view toward determining whether 
the veteran has a heart disorder.  The 
claims folders and a copy of this remand 
must be provided to the examiner prior to 
the examination.  The diagnosis must be 
based on examination findings, all 
available medical records and any special 
testing deemed appropriate.  The examiner 
must specifically indicate whether or not 
the veteran has a heart disorder.  If a 
heart disorder is diagnosed, the examiner 
must set forth the medical probability 
that it is traceable to the veteran's 
period of military service.  The 
examiner's opinion should be explained in 
the context of the evidence of record, to 
specifically include the service medical 
records.  A complete rationale for all 
opinions expressed must be provided.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a heart disorder.  
The RO should ensure that the new 
notification requirements and development 
procedures, codified at 38 U.S.C.A. §§ 
5102, 5103, and 5103A, as well as the 
regulations found at 38 C.F.R. § 3.159, 
are fully satisfied.  If any benefit 
sought is not granted, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case. They should also be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

